Title: From George Washington to Brigadier General Benedict Arnold, 3 March 1777
From: Washington, George
To: Arnold, Benedict



Dear Sir
Morris Town March 3d 1777

I am to acknowledge the receipt of your favour of the 10th of last month, with the enclosed papers.
I must recall your attention to what I have before said on the subject of your intended attack. You must be sensible that the most serious ill consequences may and would, probably, result from it in case of failure; and prudence dictates that it should be cautiously examined in all its lights, before it is attempted. Unless your strength and circumstances be such, that you can reasonably promise yourself a moral certainty of succeeding, I would have you by all means to relinquish the undertaking, and confine yourself, in the main, to a defensive opposition.
We have lately had several promotions to the rank of Major General, and I am at a loss whether you have had a preceding appointment, as the news-papers announce, or whether you have been omitted through some mistake. Should the latter be the case I beg you will not take any hasty steps in consequence of it, but allow proper time for recollection, which, I flatter myself, will remedy any error that may have been made. My endeavours to that end shall not be wanting; as I am with great respect Dr sir Yr most Obdt servant

G.W.

